Name: Commission Decision of 26 July 1988 on the improvement of the efficiency of agricultural structures in Luxembourg pursuant to Council Regulation (EEC) No 797/85 (Only the German and French texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production; NA
 Date Published: 1988-08-20

 Avis juridique important|31988D047388/473/EEC: Commission Decision of 26 July 1988 on the improvement of the efficiency of agricultural structures in Luxembourg pursuant to Council Regulation (EEC) No 797/85 (Only the German and French texts are authentic) Official Journal L 231 , 20/08/1988 P. 0039 - 0040*****COMMISSION DECISION of 26 July 1988 on the improvement of the efficiency of agricultural structures in Luxembourg pursuant to Council Regulation (EEC) No 797/85 (Only the French and German texts are authentic) (88/473/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Luxembourg Government has notified the laws, regulations and administrative provisions lsited in the Annex to this Decision; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution by the Community to the common measure referred to in Article 1 of the said Regulation are satisfied, in the light of the compatibility of the said laws, regulations and administrative provisions with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas, subject to the above remarks, the abovementioned provisions satisfy the conditions and are compatible with the objectives of Regulation (EEC) No 797/85; Whereas the additional investment aids for young farmers, if granted to young farmers not possessing the occupational skills required by Article 7 (1) of Regulation (EEC) No 797/85, must satisfy the conditions laid down in Article 8 (1) of the said Regulation; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The laws, regulations and administrative provisions listed in the Annex to this Decision adopted pursuant to Regulation (EEC) No 797/85 in Luxembourg satisfy the conditions for a financial contribution by the Community to the common measure referred to in Article 1 of Regulation (EEC) No 797/85. 2. Luxembourg shall ensure that the additional investment aids for young farmers not possessing the occupational skills required by Article 7 (1) of Regulation (EEC) No 797/85 satisfy the conditions laid down in Article 8 (1) of the said Regulation. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 26 July 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1. ANNEX List of the laws, regulations and administrative provisions notified by Luxembourg covered by this Decision - Law of 18 December 1986 promoting the development of agriculture; - Grand-Ducal Regulation of 8 July 1987 laying down detailed rules for the allocation of the installation premium referred to in Article 22 of the Law of 18 December 1986 promoting the development of agriculture; - Grand-Ducal Regulation of 8 July 1987 fixing for 1987 the reference income referred to in Article 5 of the Law of 18 December 1986 promoting the development of agriculture; - Grand-Ducal Regulation of 8 July 1987 laying down detailed rules governing the granting of interest-rate subsidies on loans contracted to finance the installation of young farmers, the taking over of family holdings and the acquisition of movable and immovable property for agricultural use; - Grand-Ducal Regulation of 31 July 1987 bringing into effect the Law of 18 December 1987 promoting the development of agriculture; - Grand-Ducal Regulation of 7 September 1987 laying down certain special rules for the granting of interest-rate subsidies on loans contracted to finance the installation of young farmers, the taking over of family holdings and the acquisition of movable and immovable property for agricultural use; - Grand-Ducal Regulation of 30 April 1987 laying down detailed rules for granting the annual compensatory allowance to agricultural holdings; - Grand-Ducal Regulation of 20 November 1987 implementing Article 8 of the Grand-Ducal Regulation of 8 July 1987 laying down detailed rules for the allocation of the installation premium referred to in Article 22 of the Law of 18 December 1986 promoting the development of agriculture.